Per Curiam:
It is conceded that the electors who subscribed the independent certificate of nomination for justice of the Municipal Court, intending to nominate the appellant, were less than five per centum of the total number of the voters for Governor at the last gubernatorial election in the district prescribed in which voters should reside to elect to the office of justice of the Municipal Court. It is also conceded that the number of valid subscribers is 1,206. It is plain that the office of justice of the Municipal Court of the City of New York is an office in the judicial system of the State, and not a borough or county office.
The statute reads as follows:
“ § 122. * * *. Independent nominations of candidates for offices to be voted for by the voters of any political subdivision of the State can only be made by five per centum of the total number of votes cast for Governor at the last gubernatorial election in such political subdivision, excepting that not more than three thousand electors shall be required to make an independent nomination in any political subdivision; and excepting that not more than one thousand five hundred electors shall be required to make an independent nomination for a borough or county office. (Election Law [Consol. Laws, chap. 17; Laws of 1909, chap. *82522], § 122, as amd. by Laws of 1911, chap. 891, and Laws of 1913, chap. 800, § 4.)
The last amendment was made after the decision of the Court of Appeals in People ex rel. Hotchkiss v. Smith (206 N. Y. 231) and People ex rel. Woodruff v. Britt (Id. 246), and the amendment was doubtless made by the Legislature in the light of those decisions. We think the requirements prescribed by the Legislature not violative of the Constitution; that the amendment by chapter 800 of the Laws of 1913, prescribed a general plan for independent nominations to which the court must give effect. We think in the Election Law the expression “ political subdivision of the State,” applies to the district from which any public officer is to be elected, and the definition of the term “ unit of representation ” in the Election Law confirms us in this view. (Election Law, § 3, subd. 6, renum. from § 2 by Laws 1911, chap. 891, as amd. by Laws of 1913, -chap. 820, and Laws of 1916, chap. 537.)
Jenks, P. J., Stapleton, Putnam and Blackmar, JJ., concurred.
Order affirmed, without costs.